Title: To James Madison from William Lee, 10 August 1802 (Abstract)
From: Lee, William
To: Madison, James


10 August 1802, Bordeaux. Reports that since his letters of 22 July and 2 Aug. another seventy-three distressed seamen “have been thrown on my hands.” “I thought proper to state this to you that you might see the necessity of instructing me on this head.” Encloses tariff of new duties.
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 2 pp. Enclosure not found.



   
   Letter not found.



   
   A full transcription of this document has been added to the digital edition.

